Citation Nr: 0317132	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  94-82834	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral foot disorders.


REPRESENTATION

Appellant represented by:	J. Myers Morton, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from August 1952 
to June 1954.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Department of Veterans Affairs (VA) Nashville, 
Tennessee Regional Office (RO) in which the RO determined 
that the appellant had not submitted new and material 
evidence to reopen claims of entitlement to service 
connection for a bilateral foot disorder and bilateral 
hearing loss.  

In a December 1997 decision, the Board found that the 
appellant had not submitted new and material evidence to 
reopen the bilateral foot disorder and hearing loss claims.  
He appealed the December 1997 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
June 1999 decision, the Court vacated and remanded the 
Board's decision for readjudication based on the decision of 
the United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board thereafter issued a decision in April 2000; the 
Board again found that the appellant had not submitted new 
and material evidence to reopen his claim of entitlement to 
service connection for bilateral foot disorders.  The Board 
reopened the appellant's claim of entitlement to service 
connection for bilateral hearing loss.  That issue was 
remanded to the RO for further development and 
readjudication.  In a November 2000 rating decision, the RO 
granted the appellant service connection for bilateral 
hearing loss and tinnitus.  Therefore that issue is not 
before the Board.

In its April 2000 decision, the Board also remanded the issue 
of whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a back 
disorder had been submitted to the RO for the issuance of a 
Statement of the Case (SOC) under Manlincon v. West, 12 Vet. 
App. 238 (1999).  The record before the Board contains a copy 
of a SOC sent to the veteran in 2000, but does not contain a 
subsequent substantive appeal concerning this issue.  
Consequently, this matter is not before the Board at this 
time.  

The appellant appealed to the Court that portion of the 
Board's April 2000 decision denying the reopening of his 
bilateral foot disorders claim.  In March 2001, the parties 
filed a Joint Motion for Remand and requested a stay of 
proceedings pending a ruling on the Joint Motion.  The basis 
for the Motion for Remand was that the Court's holding in 
Holliday v. Principi, 14 Vet. App. 280 (2001), required a 
return of the case to the Board because the issue of whether 
the newly enacted statutory requirements relating to the duty 
to assist were satisfied in this case had to be addressed by 
the Board in the first instance.  An Order of the Court, 
dated in March 2001, granted the Joint Motion and vacated the 
Board's decision.  The issue on appeal was remanded pursuant 
to the provisions of 38 U.S.C.A. § 7252(a).

In October 2002, the Board requested a VHA medical expert 
opinion pursuant to 38 C.F.R. § 20.901.  That opinion was 
rendered in December 2002.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the appellant in 
obtaining the information and evidence necessary to 
substantiate his claim.

2.  The Board denied service connection for a bilateral foot 
disorder in a decision issued in September 1993; the 
appellant did not appeal that denial by the Board.  

3.  A medical opinion as to the etiology of the appellant's 
various foot disorders was obtained from a physician employed 
by the Veterans Health Administration of VA, and VA duly gave 
notice to the appellant.

4.  Additional evidence submitted subsequent to the September 
1993 Board decision that denied the appellant's bilateral 
foot disorders claim is new and material.

5.  It is at least as likely as not that the appellant's 
current bilateral foot disorders, diagnosed as hallux valgus 
(bunions), hammertoes, paronychia, ingrown toenails and 
peripheral neuropathy, had their onset in service.




CONCLUSIONS OF LAW

1.  The September 1993 Board decision that denied the 
appellant's claim for service connection for bilateral foot 
disorders is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2002).

2.  The evidence received subsequent to the September 1993 
Board decision and notification is new and material, and 
serves to reopen the appellant's claim of entitlement to 
service connection for bilateral foot disorders.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§ 3.156(a), 3.159(b) (2002); Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).

3.  The evidence of record warrants service connection for 
bilateral foot disorders diagnosed as hallux valgus 
(bunions), hammertoes, paronychia, ingrown toenails and 
peripheral neuropathy, as incurred in, or presumed to have 
been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1133, 1154, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The Board finds that that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for bilateral foot disorders.  Therefore, that 
claim is reopened.  New and material evidence having been 
submitted, the appellant is entitled to have that claim 
considered de novo.  After a thorough review of the evidence 
of record, the Board finds that it is at least as likely as 
not the appellant's bilateral foot disorders are related to 
his Army service.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence" which raises a reasonable possibility 
that the claim can be allowed.  38 U.S.C.A. § 5108.

The Board initially notes that entitlement to service 
connection for a bilateral foot disorder had been denied in a 
Board decision issued in September 1993.  The appellant was 
notified that same month of that Board decision, but he did 
not appeal the Board denial.  Therefore, the September 1993 
Board decision represents the last final decision on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

The Court has held that the new and material evidence 
necessary to reopen a previously and finally disallowed claim 
must be secured or presented since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  As previously noted, the 
September 1993 Board decision, the last time the bilateral 
foot disorder claim was finally disallowed on any basis, is 
final and may not be reopened in the absence of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a).  Therefore, the appellant's 
claim may be reopened only if new and material evidence has 
been secured or presented since the September 1993 Board 
decision.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).

In addition, whether new and material evidence is submitted 
is a jurisdictional test- if such evidence is not submitted, 
then the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  This analysis formerly 
required three steps.  VA had to (1) determine whether the 
appellant presented new and material evidence, thereby 
reopening a finally denied claim; (2) if reopened, determine 
whether the reopened claim was well grounded; and (3) only 
then evaluate the merits of the claim after complying with 
all duty-to-assist obligations.  Elkins v. West, 12 Vet. App. 
209, 214 (1999).  On November 9, 2000, while this appeal was 
pending, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), eliminating the well-grounded-
claim requirement and fundamentally altering VA's duty to 
assist.  

The VCAA did not, though, alter the jurisdictional 
requirement for submitting new and material evidence.  VCAA, 
Pub. L. 106-475, § 3(f), 114 Stat. 2096, 2097-98 (2000).  
Therefore, the former three-step analysis now requires just 
two: a determination of whether the claim should be reopened 
and, if so, an adjudication on the merits after compliance 
with the duty to assist.

The evidence considered by the Board in reaching its 
September 1993 decision included the appellant's service 
medical records; the appellant's applications and claims for 
benefits; private medical records and statements; third party 
statements; the appellant's March 1991 personal hearing 
testimony; and various written statements submitted by the 
appellant.

The appellant's service medical records reflect treatment for 
paronychia of the left great toe in September 1953.  The 
condition was treated with penicillin and a dry dressing.  A 
treatment note dated several days later indicated that the 
toe had healed.  A report of medical examination dated two 
days prior to the appellant's separation from service 
indicated that he had had no significant or interval history.  
No defects or diagnoses were reported.  An examiner described 
the appellant's feet as clinically normal.

In a claim filed in August 1990, the appellant reported that 
he had had treatment for a foot disorder soon after his 
separation from service.  The evidence of record contains 
written statements from persons who had known the appellant 
for many years.  All stated that he currently had foot 
problems and those who knew him before he entered the Army 
stated that he did not have these problems before his active 
service.

The appellant testified during his March 1991 personal 
hearing at the RO that his feet were injured during his basic 
training as a result of wearing poorly fitted boots and 
participating in long marches with heavy gear.  He told the 
hearing officer that the earliest post-service treatment he 
had for a foot disorder was in 1959, 1960, or 1961.

The evidence of record also included private medical records 
demonstrating treatment for various foot complaints.  These 
records are dated between 1962 and 1992.  The evidence of 
record also contains a statement from an pedorthist received 
in November 1992.  The pedorthist stated that the appellant 
had unusually sized feet and that foot ailments can be 
manifested or aggravated due to poorly fitting shoes.  The 
pedorthist also stated that, in many cases, foot disorders 
similar to the appellant's appear to result after wearing 
improper footwear.  He further stated that it was "within 
reason" that the veteran's foot problems "could have 
started and/or been aggravated by the conditions he reports 
in his military service."  

The evidence added to the claims file after the September 
1993 Board denial includes private medical records and 
statements; statements of the appellant and a third party; 
and a VHA medical opinion report dated in December 2002.

The added evidence of record includes an April 1996 statement 
of another private pedorthist who had provided the appellant 
with shoes and a January 1994 report from a private medical 
doctor that indicated that the appellant had had chronic 
forefoot pain for many years that "by history" dated from 
the time he spent in service.  The doctor opined that it was 
"likely that the inappropriate footwear that he was required 
to use contributed in some fashion to his ongoing foot 
problems."  The doctor also submitted a March 2001 letter in 
which he stated his opinion that it is more likely than not 
that the appellant's peripheral neuropathy was caused by ill-
fitting boots worn by him during his service.

The evidence of record also includes an undated letter from a 
chiropractor.  The chiropractor stated that he had reviewed 
the appellant's service medical records, the records in his 
claims file and his treatment records and that he had 
examined and treated the appellant.  The chiropractor said 
that small or ill-fitting shoes would have an especially 
deleterious effect on someone such as the appellant who has 
long slender feet.

The specified basis for final disallowance of the appellant's 
claim for service connection for a bilateral foot disorder 
was that the evidence failed to show the existence of any 
foot disorder that could be causally associated with his Army 
service.  The December 2002 VHA medical opinion provides 
additional information and details that should be considered 
in order to fairly decide the merits of the claim.

The Board concludes that the items of evidence noted above 
are "new" because they were not previously of record.  
Having decided that the newly presented evidence is "new," 
the Board also concludes that it is "material" in the sense 
of being relevant to and probative of the issue at hand in 
this case because it tends to show that the appellant was 
treated after service for various foot disorders, including 
hallux valgus (bunions), hammertoes, paronychia, ingrown 
toenails and peripheral neuropathy and provides an opinion 
concerning the etiology of those disorders.  The new 
evidence, when viewed with the old evidence, raises the 
possibility that the appellant's bilateral foot disorders 
were incurred as a result of his Army service.

The Board finds that the evidence submitted subsequent to the 
September 1993 Board decision provides relevant information 
as to the question of whether the appellant suffers from 
bilateral foot disorders that are etiologically related to 
service.  The Board therefore finds that the evidence cited 
above constitutes new and material evidence sufficient to 
reopen the claim for service connection for bilateral foot 
disorders.

As previously noted, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.304.  To establish service connection for a 
disability, symptoms during service, or within a reasonable 
time thereafter, must be identifiable as manifestations of a 
chronic disease or permanent effects of an injury.  Further, 
a present disability must exist and it must be shown that the 
present disability is the same disease or injury, or the 
result of disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

In October 2002, the Board requested a VHA medical expert 
opinion.  This opinion was rendered in December 2002.  The 
VHA reviewer's opinion reflects review of the evidence of 
record, including the service medical records, the private 
medical records, the appellant's statements and the 
statements of third parties.  The VHA reviewer cited to a 
medical treatise in support of his conclusions.  Based on his 
review of the claims file, the VHA reviewer concluded that 
the appellant's foot disorders diagnosed as hallux valgus 
(bunions), hammertoes, paronychia and ingrown toenails were 
most likely caused by the wearing of poorly fitting boots by 
the appellant in the Army.  The reviewer also concluded that 
the appellant's peripheral neuropathy of the feet was as 
likely as not related to his exposure to extremely cold 
temperatures while he was in Korea.  The VHA medical expert 
noted that the appellant is not a diabetic and that tarsal 
tunnel syndrome and pes planus have not been etiologically 
related to the wearing of poorly fitting shoes.  

Resolving the benefit of the doubt in favor of the appellant, 
the evidence of record indicates that it is at least as 
likely as not that the appellant's hallux valgus (bunions), 
hammertoes, paronychia, ingrown toenails and peripheral 
neuropathy were incurred as a result of his service.  
Bilateral foot disorders, namely hallux valgus (bunions), 
hammertoes, paronychia, ingrown toenails and peripheral 
neuropathy, may therefore be service connected.


The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, in light of the Board's reopening of the 
appellant's claim and grant of service connection, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed for that purpose.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, private medical records 
were associated with the claims file.  The Board obtained a 
VHA medical expert opinion.  There is no indication that 
additional available relevant medical records are necessary, 
particularly since the Board has reopened the claim and 
granted service connection.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the new and material evidence 
claim at issue in the instant case have been properly 
developed.  Moreover, given the completeness of the present 
record that shows substantial compliance with the notice and 
assistance provisions of the new legislation, and given that 
the appellant's claim has been reopened and granted in the 
decision above, the Board finds no prejudice to the appellant 
by proceeding with appellate review of the new and material 
evidence claim.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).


ORDER

The claim for service connection for bilateral foot disorders 
is reopened, based on the submission of new and material 
evidence.

Service connection for hallux valgus (bunions), hammertoes, 
paronychia, ingrown toenails and peripheral neuropathy is 
granted.



		
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

